          Case 1:19-cv-05244-AKH Document 25 Filed 10/24/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 U.S. SECURITIES AND EXCHANGE
 COMMISSION,

                             Plaintiff,                      Case No. 19-cv-5244 (AKH)

         vs.                                                 NOTICE OF MOTION FOR
                                                             JUDGMENT ON THE PLEADINGS
 KIK INTERACTIVE INC.                                        AS TO DEFENDANT KIK
                                                             INTERACTIVE INC.’S FIRST
                             Defendant.                      AFFIRMATIVE DEFENSE




        PLEASE TAKE NOTICE that Plaintiff U.S. Securities and Exchange Commission, by and

through undersigned counsel, will move this Court before the Honorable Alvin K. Hellerstein, in

the United States District Court for the Southern District of New York, Courtroom 14D, at 500

Pearl Street, New York, New York, 10007, on a date to be determined by the Court, for an Order

pursuant to Federal Rule of Civil Procedure 12(c) granting Plaintiff judgment on the pleadings as to

Kik Interactive Inc.’s first affirmative defense. In support of this motion, counsel for the moving

party shall rely upon the accompanying Memorandum of Law in Support of Plaintiff’s Motion for

Judgement on the Pleadings as to Defendant Kik Interactive Inc.’s First Affirmative Defense and all

pleadings and exhibits previously filed and all proceedings heretofore in this action.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b), any

opposing affidavits and answering memoranda of law shall be served within fourteen days after

service of the moving papers, and any reply memoranda of law shall be served within seven days

after service of the answering papers.
        Case 1:19-cv-05244-AKH Document 25 Filed 10/24/19 Page 2 of 3




Dated: October 24, 2019            /s/ David Mendel
                                   Stephan J. Schlegelmilch
                                   David S. Mendel
                                   Laura D’Allaird
                                   U.S. SECURITIES AND EXCHANGE COMMISSION
                                   Division of Enforcement
                                   100 F Street, N.E.
                                   Washington, DC 20549
                                   (202) 551-4935 (Schlegelmilch)
                                   (202) 551-4418 (Mendel)
                                   (202) 551-5475 (D’Allaird)
                                   SchlegelmilchS@SEC.gov
                                   MendelD@SEC.gov
                                   DAllairdL@SEC.gov

                                   Counsel for Plaintiff
         Case 1:19-cv-05244-AKH Document 25 Filed 10/24/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that on October 24, 2019, I caused the foregoing to be filed using the Court’s

CM/ECF system, which will send a notification of such filing to each counsel of record.




                                               /s/ David Mendel
                                              David S. Mendel
                                              Counsel for Plaintiff




                                                -2-
